Exhibit 10.1
EXECUTION COPY
Aristotle Holding, Inc.
$900,000,000 2.750% Senior Notes Due 2014
REGISTRATION RIGHTS AGREEMENT
November 21, 2011
Credit Suisse Securities (USA) LLC,
     Eleven Madison Avenue,
     New York, N.Y. 10010-3629
Citigroup Global Markets Inc.,
     388 Greenwich Street,
     New York, N.Y. 10013
As representatives (the “Representatives”) of the Initial Purchasers
Dear Sirs:
     Aristotle Holding, Inc., a Delaware corporation (the “Issuer”), proposes to
issue and sell, upon the terms set forth in a purchase agreement dated
November 14, 2011 (as amended prior to the date hereof, the “Purchase
Agreement”), to the several initial purchasers named in Schedule A to the
Purchase Agreement (the “Initial Purchasers”), $900,000,000 aggregate principal
amount of its 2.750% Senior Notes due 2014 (the “Initial Securities”) to be
unconditionally guaranteed (the “Guaranties”) by the Guarantors (as defined
below) and any other entity that becomes a guarantor of the Initial Securities
following the Closing Date pursuant to the terms of the Indenture (as defined
below). As used herein, (i) prior to the consummation of the Mergers and the
execution and delivery of any Joinder Agreements and Supplemental Indentures (as
defined below) by the Merger Date Guarantors, “Guarantors” means the Closing
Date Guarantors and, following the consummation of the Mergers and the execution
and delivery of each Joinder Agreement and Supplemental Indenture by a Merger
Date Guarantor, “Guarantors” means the Closing Date Guarantors and the Merger
Date Guarantors party thereto, (ii) the “Company” refers to the Issuer together
with the Guarantors and (iii) capitalized terms used but not defined herein have
the meanings ascribed to such terms in the Purchase Agreement.
     The Initial Securities will be issued pursuant to an indenture, dated as of
November 21, 2011, and supplemented by a supplemental indenture (a “Supplemental
Indenture”) dated as of November 21, 2011, among the Issuer, the Closing Date
Guarantors and Wells Fargo Bank, National Association, as Trustee (as
supplemented on November 21, 2011, and as may be supplemented from time to time
thereafter, the “Indenture”). On the Merger Date Medco will, and within 60 days
following the Merger Date each other Merger Date Guarantor will, enter into
(i) a Supplemental Indenture, pursuant to which each such Merger Date Guarantor
will unconditionally guarantee the Initial Securities and (ii) a counterpart to
this Agreement in the form attached hereto as Exhibit A (each, a “Counterpart”).
As an inducement to the Initial Purchasers, the Company agrees with the Initial
Purchasers, for the benefit of the holders of the Initial Securities (including,
without limitation, the Initial Purchasers), the Exchange Securities (as defined
below) and the Private Exchange Securities (as defined below) (collectively, the
“Holders”), as follows:
     1. Assumption and Adoption of this Agreement by the Merger Date Guarantors.
On the Merger Date, Medco will execute a Counterpart, and on the date that each
other Merger Date Guarantor is required to guarantee the Offered Securities
pursuant to the terms of the Indenture, each such other Merger Date Guarantor
will execute a Counterpart.
     2. Registered Exchange Offer. The Company shall, at its own cost, prepare
and file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Exchange Offer

 



--------------------------------------------------------------------------------



 



Registration Statement”) on an appropriate form under the Securities Act of
1933, as amended (the “Securities Act”), with respect to a proposed offer (the
“Registered Exchange Offer”) to the Holders of Transfer Restricted Securities
(as defined in Section 7 hereof), who are not prohibited by any law or policy of
the Commission from participating in the Registered Exchange Offer, to issue and
deliver to such Holders, in exchange for the Initial Securities, a like
aggregate principal amount of debt securities (the “Exchange Securities”) of the
Issuer issued under the Indenture, guaranteed by the Guarantors and otherwise
identical in all material respects to the Initial Securities (except for the
transfer restrictions relating to the Initial Securities, the special mandatory
redemption relating to the Initial Securities, the provisions relating to the
matters described in Section 7 hereof and any other provisions of the Indentures
that are no longer applicable to any party thereto as a result of the
consummation of the Mergers) that would be registered under the Securities Act.
The Company shall (i) use commercially reasonable efforts to cause such Exchange
Offer Registration Statement to become effective under the Securities Act within
360 days (or if the 360th day is not a business day, the first business day
thereafter) after the date of original issue of the Initial Securities (the
“Issue Date”); provided that such date shall not be earlier than the 60th day
following the consummation of the Mergers (the later of the date that is the
360th day after the date of issuance of the Initial Securities and the 60th day
after the consummation of the Mergers, the “Effectiveness Deadline”), (ii) as
soon as practicable after the effectiveness of the Exchange Offer Registration
Statement, offer the Exchange Securities in exchange for the Initial Securities
and complete such Registered Exchange Offer not later than 60 days after such
Exchange Offer Registration Statement becomes effective (or if such 60th day is
not a business day, the next succeeding business day) and (iii) keep the
Registered Exchange Offer open for not less than 20 business days (or longer, if
required by applicable law) after the date notice of the Registered Exchange
Offer is mailed to the Holders (such period being called the “Exchange Offer
Registration Period”). For the avoidance of doubt, such Exchange Offer
Registration Statement may include debt securities of the Company other than the
Initial Securities.
     If the Company effects the Registered Exchange Offer, the Company will be
entitled to close the Registered Exchange Offer in not less than 20 business
days after the commencement thereof provided that the Company has accepted all
the Initial Securities theretofore validly tendered in accordance with the terms
of the Registered Exchange Offer.
     Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall as soon as practicable commence the
Registered Exchange Offer, it being the objective of such Registered Exchange
Offer to enable each Holder of Transfer Restricted Securities electing to
exchange the Initial Securities for Exchange Securities (assuming that at the
time of the commencement of the Registered Exchange Offer such Holder is not an
affiliate of the Company within the meaning of the Securities Act, acquires the
Exchange Securities in the ordinary course of such Holder’s business and has no
arrangements with any person to participate in the distribution of the Exchange
Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such Exchange
Securities from and after their receipt without any limitations or restrictions
under the Securities Act and without material restrictions under the securities
laws of the several states of the United States.
     The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder which is a broker-dealer
electing to exchange Initial Securities, acquired for its own account as a
result of market making activities or other trading activities, for Exchange
Securities (an “Exchanging Dealer”), is required to deliver a prospectus
containing the information set forth in (a) Annex A hereto on the cover,
(b) Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose
of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Exchange Securities acquired in exchange for Initial Securities constituting any
portion of an unsold allotment is required to deliver a prospectus containing
the information required by Items 507 or 508 of Regulation S-K under the
Securities Act, as applicable, in connection with such sale.
     The Company shall use commercially reasonable efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
prospectus contained therein, in order to permit such

2



--------------------------------------------------------------------------------



 



prospectus to be lawfully delivered by all persons subject to the prospectus
delivery requirements of the Securities Act for such period of time as such
persons must comply with such requirements in order to resell the Exchange
Securities; provided, however, that (i) in the case where such prospectus and
any amendment or supplement thereto must be delivered by an Exchanging Dealer or
an Initial Purchaser, such period shall be the lesser of 180 days and the date
on which all Exchanging Dealers and the Initial Purchasers have sold all
Exchange Securities held by them (unless such period is extended pursuant to
Section 4(j) below) and (ii) the Company shall make such prospectus and any
amendment or supplement thereto available to any broker-dealer for use in
connection with any resale of any Exchange Securities for a period of not less
than 90 days after the consummation of the Registered Exchange Offer.
     If, upon consummation of the Registered Exchange Offer, any Initial
Purchaser holds Initial Securities acquired by it as part of its initial
distribution, the Company, simultaneously with the delivery of the Exchange
Securities pursuant to the Registered Exchange Offer, shall issue and deliver to
such Initial Purchaser upon the written request of such Initial Purchaser, in
exchange (the “Private Exchange”) for the Initial Securities held by such
Initial Purchaser, a like principal amount of debt securities of the Issuer
issued under the Indenture, guaranteed by the Guarantors and otherwise identical
in all material respects (including the existence of restrictions on transfer
under the Securities Act and the securities laws of the several states of the
United States, but excluding the special mandatory redemption relating to the
Initial Securities, the provisions relating to the matters described in
Section 7 hereof and any other provisions of the Indenture that are no longer
applicable to a party thereto as a result of the consummation of the Mergers) to
the Initial Securities (the “Private Exchange Securities”). The Initial
Securities and the guarantees thereof, the Exchange Securities and the
guarantees thereof and the Private Exchange Securities and the guarantees
thereof are herein collectively called the “Securities”.
     In connection with the Registered Exchange Offer, the Company shall:
     (a) mail to each Holder a copy of the prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
     (b) keep the Registered Exchange Offer open for not less than 20 business
days (or longer, if required by applicable law) after the date notice thereof is
mailed to the Holders;
     (c) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan, The City of New York, which may be
the Trustee or an affiliate of the Trustee;
     (d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and
     (e) otherwise comply with all applicable laws.
     As soon as practicable after the close of the Registered Exchange Offer or
the Private Exchange, as the case may be, the Company shall:
     (x) accept for exchange all the Initial Securities validly tendered and not
withdrawn pursuant to the Registered Exchange Offer and the Private Exchange;
     (y) deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and
     (z) cause the Trustee to authenticate and deliver promptly to each Holder
of the Initial Securities, Exchange Securities or Private Exchange Securities,
as the case may be, equal in principal amount to the Initial Securities of such
Holder so accepted for exchange.

3



--------------------------------------------------------------------------------



 



     The Indenture will provide that the Exchange Securities will not be subject
to the transfer restrictions set forth in the Indenture and that all the
Securities will vote and consent together on all matters as one class and that
none of the Securities will have the right to vote or consent as a class
separate from one another on any matter.
     Interest on each Exchange Security and Private Exchange Security issued
pursuant to the Registered Exchange Offer and in the Private Exchange will
accrue from the last interest payment date on which interest was paid on the
Initial Securities surrendered in exchange therefor or, if no interest has been
paid on the Initial Securities, from the date of original issue of the Initial
Securities.
     Each Holder participating in the Registered Exchange Offer shall be
required to represent to the Company that at the time of the consummation of the
Registered Exchange Offer (i) any Exchange Securities received by such Holder
will be acquired in the ordinary course of business, (ii) such Holder will have
no arrangements or understanding with any person to participate in the
distribution of the Initial Securities or the Exchange Securities within the
meaning of the Securities Act, (iii) such Holder is not an “affiliate” as
defined in Rule 405 of the Securities Act, of the Company or if it is an
affiliate, such Holder will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (iv) if such Holder
is not a broker-dealer, that it is not engaged in, and does not intend to engage
in, the distribution of the Exchange Securities, (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities and (vi) such Holder is not acting on behalf of any
person who could not truthfully make the foregoing representations.
     Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
     3. Shelf Registration. If, (i) because of any change in law or in
applicable interpretations thereof by the staff of the Commission, the Company
is not permitted to effect a Registered Exchange Offer, as contemplated by
Section 2 hereof, (ii) the Registered Exchange Offer is not consummated within
60 days after the Exchange Offer Registration Statement becomes effective, (iii)
any Initial Purchaser so requests with respect to the Initial Securities (or the
Private Exchange Securities) not eligible to be exchanged for Exchange
Securities in the Registered Exchange Offer and held by it following
consummation of the Registered Exchange Offer or (iv) any Holder (other than an
Exchanging Dealer) is not eligible to participate in the Registered Exchange
Offer or, in the case of any Holder (other than an Exchanging Dealer) that
participates in the Registered Exchange Offer, such Holder does not receive
freely tradeable Exchange Securities on the date of the exchange, the Company
shall take the following actions:
     (a) The Company shall, at its cost, as promptly as practicable (but in no
event more than 30 days after so required or requested pursuant to this
Section 3) file with the Commission and thereafter shall use commercially
reasonable efforts to cause to be declared effective (unless it becomes
effective automatically upon filing) a registration statement (the “Shelf
Registration Statement” and, together with the Exchange Offer Registration
Statement, a “Registration Statement”) on an appropriate form under the
Securities Act relating to the offer and sale of the Transfer Restricted
Securities (as defined in Section 7 hereof) by the Holders thereof from time to
time in accordance with the methods of distribution set forth in the Shelf
Registration Statement and Rule 415 under the Securities Act (hereinafter, the
“Shelf Registration”); provided, however,

4



--------------------------------------------------------------------------------



 



that no Holder (other than an Initial Purchaser) shall be entitled to have the
Securities held by it covered by such Shelf Registration Statement unless such
Holder agrees in writing to be bound by all the provisions of this Agreement
applicable to such Holder.
     (b) The Company shall use commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the relevant
Securities for a period of one year (or such longer period extended pursuant to
Section 4(j) below) from the Issue Date or such shorter period that will
terminate when all the Securities covered by the Shelf Registration Statement
(i) have been sold pursuant thereto or (ii) have been distributed to the public
pursuant to Rule 144 under the Securities Act. The Company shall be deemed not
to have used commercially reasonable efforts to keep the Shelf Registration
Statement effective during the requisite period if it voluntarily takes any
action that would result in Holders of Securities covered thereby not being able
to offer and sell such Securities during that period, unless (i) such action is
required by applicable law or (ii) such action is taken by the Company in good
faith and for valid business reasons (not including avoidance of the Company’s
obligations hereunder), including, but not limited to, the acquisition or
divestiture of assets, so long as the Company promptly thereafter complies with
the requirements of Section 4(j) hereof, if applicable.
     (c) Notwithstanding any other provisions of this Agreement to the contrary,
the Company shall cause the Shelf Registration Statement and the related
prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement, amendment or supplement, (i) to comply in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations of the Commission and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
     4. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 3 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 2 hereof, the following provisions shall
apply:
     (a) The Company shall (i) furnish to each Initial Purchaser, prior to the
filing thereof with the Commission, a copy of the Registration Statement and
each amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that an Initial Purchaser (with respect to any portion
of an unsold allotment from the original offering) is participating in the
Registered Exchange Offer or the Shelf Registration Statement, the Company shall
use commercially reasonable efforts to reflect in each such document, when so
filed with the Commission, such comments as such Initial Purchaser reasonably
may propose; (ii) include the information set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information set forth in Annex D hereto
in the Letter of Transmittal delivered pursuant to the Registered Exchange
Offer; (iii) if requested by an Initial Purchaser, include the information
required by Items 507 or 508 of Regulation S-K under the Securities Act, as
applicable, in the prospectus forming a part of the Exchange Offer Registration
Statement; (iv) include within the prospectus contained in the Exchange Offer
Registration Statement a section entitled “Plan of Distribution,” reasonably
acceptable to the Initial Purchasers, which shall contain a summary statement of
the positions taken or policies made by the staff of the Commission with respect
to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of Exchange Securities received by such
broker-dealer in the Registered Exchange Offer (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the Commission or such positions or policies, in
the reasonable judgment of the Initial Purchasers based upon advice of counsel
(which

5



--------------------------------------------------------------------------------



 



may be in-house counsel), represent the prevailing views of the staff of the
Commission; and (v) in the case of a Shelf Registration Statement, include in
the prospectus included in the Shelf Registration Statement (or, if permitted by
Commission Rule 430B(b), in a prospectus supplement that becomes a part thereof
pursuant to Commission Rule 430B(f)) that is delivered to any Holder pursuant to
Section 4(d) and (f), the names of the Holders, who propose to sell Securities
pursuant to the Shelf Registration Statement, as selling securityholders.
     (b) The Company shall give written notice to the Initial Purchasers, the
Holders of the Securities and any Participating Broker-Dealer from whom the
Company has received prior written notice that it will be a Participating
Broker-Dealer in the Registered Exchange Offer (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made):
     (i) when the Registration Statement or any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
     (ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;
     (iv) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and
     (v) of the happening of any event that requires the Company to make changes
in the Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.
     (c) The Company shall use commercially reasonable efforts to obtain the
withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Registration Statement.
     (d) The Company shall furnish to each Holder of Securities included within
the coverage of the Shelf Registration, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment or supplement
thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all exhibits thereto (including those, if any, incorporated
by reference). The Company shall not, without the prior consent of the Initial
Purchasers (which consent shall not be unreasonably withheld, conditioned or
delayed), make any offer relating to the Securities that would constitute a
“free writing prospectus,” as defined in Commission Rule 405.
     (e) The Company shall deliver to each Exchanging Dealer and each Initial
Purchaser, and to any other Holder who so requests, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if any
Initial Purchaser or any such Holder requests, all exhibits thereto (including
those incorporated by reference).

6



--------------------------------------------------------------------------------



 



     (f) The Company shall, during the period of effectiveness of the Shelf
Registration Statement provided for in Section 3(b), deliver to each Holder of
Securities included within the coverage of the Shelf Registration, without
charge, as many copies of the prospectus (including each preliminary prospectus)
included in the Shelf Registration Statement and any amendment or supplement
thereto as such person may reasonably request. The Company consents, subject to
the provisions of this Agreement, to the use of the prospectus or any amendment
or supplement thereto by each of the selling Holders of the Securities in
connection with the offering and sale of the Securities covered by the
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.
     (g) The Company shall deliver to each Initial Purchaser, any Exchanging
Dealer, any Participating Broker-Dealer and such other persons required to
deliver a prospectus following the Registered Exchange Offer, without charge, as
many copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request. The Company consents, subject to the provisions of this Agreement, to
the use of the prospectus or any amendment or supplement thereto by any Initial
Purchaser, if necessary, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer in
connection with the offering and sale of the Exchange Securities covered by the
prospectus, or any amendment or supplement thereto, included in such Exchange
Offer Registration Statement.
     (h) Prior to any public offering of the Securities, pursuant to any
Registration Statement, the Company shall use commercially reasonable efforts to
register or qualify or cooperate with the Holders of the Securities included
therein and their respective counsel in connection with the registration or
qualification of the Securities for offer and sale under the securities or “blue
sky” laws of such states of the United States as any Holder of the Securities
reasonably requests in writing and do any and all other acts or things necessary
or advisable to enable the offer and sale in such jurisdictions of the
Securities covered by such Registration Statement; provided, however, that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.
     (i) The Company shall reasonably cooperate with the Holders of the
Securities to facilitate the timely preparation and delivery of certificates
representing the Securities to be sold pursuant to any Registration Statement
free of any restrictive legends and in such denominations and registered in such
names as the Holders may request a reasonable period of time prior to sales of
the Securities pursuant to such Registration Statement.
     (j) Upon the occurrence of any event contemplated by paragraphs
(ii) through (v) of Section 4(b) above during the period for which the Company
is required to maintain an effective Registration Statement, the Company shall
promptly prepare and file a post-effective amendment to the Registration
Statement or a supplement to the related prospectus and any other required
document so that, as thereafter delivered to Holders of the Securities or
purchasers of Securities, the prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Initial
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer in accordance with paragraphs (ii) through (v) of Section 4(b)
above to suspend the use of the prospectus until the requisite changes to the
prospectus have been made, then the Initial Purchasers, the Holders of the
Securities and any such Participating Broker-Dealers shall suspend use of such
prospectus, and the period of effectiveness of the Shelf Registration Statement
provided for in Section 3(b) above and the Exchange Offer Registration Statement
provided for in Section 2 above shall each be extended by the number of days
from and including the date of the giving of such notice to and including the
date when the Initial Purchasers, the Holders of the

7



--------------------------------------------------------------------------------



 



Securities and any known Participating Broker-Dealer shall have received such
amended or supplemented prospectus pursuant to this Section 4(j). During the
period during which the Company is required to maintain an effective Shelf
Registration Statement pursuant to this Agreement, the Company will prior to the
three-year expiration of that Shelf Registration Statement file, and use
commercially reasonable efforts to cause to be declared effective (unless it
becomes effective automatically upon filing) within a period that avoids any
interruption in the ability of Holders of Securities covered by the expiring
Shelf Registration Statement to make registered dispositions, a new registration
statement relating to the Securities, which shall be deemed the “Shelf
Registration Statement” for purposes of this Agreement.
     (k) Not later than the effective date of the applicable Registration
Statement, the Company will provide a CUSIP number for the Exchange Securities
or the Private Exchange Securities, as the case may be, and provide the
applicable trustee with printed certificates for the Exchange Securities or the
Private Exchange Securities, as the case may be, in a form eligible for deposit
with The Depository Trust Company.
     (l) The Company will comply with all rules and regulations of the
Commission to the extent and so long as they are applicable to the Registered
Exchange Offer or the Shelf Registration and will make generally available to
its security holders (or otherwise provide in accordance with Section 11(a) of
the Securities Act) an earnings statement satisfying the provisions of Section
11(a) of the Securities Act, no later than 45 days after the end of a 12-month
period (or 90 days, if such period is a fiscal year) beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Registration Statement, which statement shall cover such 12-month period.
     (m) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), in a timely
manner and containing such changes, if any, as shall be necessary for such
qualification. In the event that such qualification would require the
appointment of a new trustee under the Indenture, the Company shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.
     (n) The Company may require each Holder of Securities to be sold pursuant
to the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that fails to furnish such information within a reasonable time after
receiving such request.
     (o) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
action, if any, as Holders of a majority of the aggregate principal amount of
the Transfer Restricted Securities (the “Required Holders”) shall reasonably
request in order to facilitate the disposition of the Securities pursuant to any
Shelf Registration; provided that the Company shall not be required to enter
into an underwriting agreement (or similar agreement in respect of an
underwritten public offering) more than once; provided further that, if the
Required Holders shall request that the Company enter into an underwriting
agreement (or similar agreement in respect of an underwritten public offering)
at a time when another underwritten public offering with respect to the
Company’s securities has been commenced and is then continuing, then the Company
may delay entry into the requested underwriting agreement until the earlier of
(i) the completion of the then existing underwritten public offering or (ii) the
60th day following receipt of such request from the Required Holders.
     (p) In the case of any Shelf Registration, the Company shall (i) make
reasonably available for inspection by the Holders of the Securities, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement and any attorney, accountant or other agent retained by the Holders of
the Securities or any such underwriter all relevant financial and

8



--------------------------------------------------------------------------------



 



other records, pertinent corporate documents and properties of the Company and
(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
of the Securities or any such underwriter, attorney, accountant or agent in
connection with the Shelf Registration Statement, in each case, as shall be
reasonably necessary to enable such persons to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that the foregoing inspection and information gathering shall be
coordinated on behalf of the Initial Purchasers by you and on behalf of the
other parties by one counsel designated by and on behalf of such other parties
as described in Section 5 hereof.
     (q) In the case of any Shelf Registration, the Company, if requested by any
Holder of Securities covered thereby, shall use its reasonable best efforts to
cause (i) its counsel to deliver an opinion in form and substance customary for
offerings of such type and reasonably acceptable to such Holders and the
managing underwriting, if any, thereof, relating to the Securities and addressed
to such Holders and the managing underwriters, if any, thereof and dated the
effective date of such Shelf Registration Statement (and, if such Shelf
Registration contemplates an underwritten offering, dated the closing date under
the underwriting agreement relating thereto); (ii) its officers to execute and
deliver all customary documents and certificates and updates thereof requested
by any underwriters of the applicable Securities; and (iii) its independent
public accountants and the independent public accountants with respect to any
other entity for which financial information is provided in the Shelf
Registration Statement to provide to the selling Holders of the applicable
Securities and any underwriter therefor a comfort letter in customary form and
covering matters of the type customarily covered in comfort letters in
connection with primary underwritten offerings, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72 (or any successor bulletins).
     (r) In the case of the Registered Exchange Offer, if requested by any
Initial Purchaser or any known Participating Broker-Dealer that is, at the time
of such request, holding Initial Securities, the Company shall cause (i) its
counsel to deliver to such Initial Purchaser or such Participating Broker-Dealer
a signed opinion in the form set forth in Section 7(d) of the Purchase Agreement
with such changes as are customary in connection with the preparation of a
Registration Statement and (ii) its independent public accountants and the
independent public accountants with respect to any other entity for which
financial information is provided in the Registration Statement to deliver to
such Initial Purchaser or such Participating Broker-Dealer a comfort letter, in
customary form, meeting the requirements as to the substance thereof as set
forth in Sections 7(a) and 7(b) of the Purchase Agreement with appropriate date
changes.
     (s) If a Registered Exchange Offer or a Private Exchange is to be
consummated, upon delivery of the Initial Securities by Holders to the Company
(or to such other Person as directed by the Company) in exchange for the
Exchange Securities or the Private Exchange Securities, as the case may be, the
Company shall mark, or caused to be marked, on the Initial Securities so
exchanged that such Initial Securities are being canceled in exchange for the
Exchange Securities or the Private Exchange Securities, as the case may be; in
no event shall the Initial Securities be marked as paid or otherwise satisfied.
     (t) In the event that any broker-dealer registered under the Exchange Act
shall underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”)) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company will assist such broker-dealer in complying
with the requirements of such Rules, including, without limitation, by (i) if
such Rules, including Rule 5121, shall so require, engaging a “qualified
independent underwriter” (as defined in Rule 5121) to participate in the
preparation of the Registration Statement relating to such Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by

9



--------------------------------------------------------------------------------



 



such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities,
(ii) indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 6 hereof and (iii)
providing such information to such broker-dealer as may be required in order for
such broker-dealer to comply with the requirements of the Rules.
     (v) The Company shall use commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.
     5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance of its obligations under Sections 2
through 4 hereof, whether or not the Registered Exchange Offer or a Shelf
Registration is filed or becomes effective, and, in the event of a Shelf
Registration, shall bear or reimburse the Holders of the Securities covered
thereby for the reasonable fees and disbursements of one firm of counsel
designated by the Holders of a majority in principal amount of the Initial
Securities covered thereby to act as counsel for the Holders of the Initial
Securities in connection therewith.
     6. Indemnification. (a) The Company agrees to indemnify and hold harmless
each Holder of the Securities, any Participating Broker-Dealer and each person,
if any, who controls such Holder or such Participating Broker-Dealer within the
meaning of the Securities Act or the Exchange Act (each Holder, any
Participating Broker-Dealer and such controlling persons are referred to
collectively as the “Indemnified Parties”) from and against any losses, claims,
damages or liabilities, joint or several, or any actions in respect thereof
(including, but not limited to, any losses, claims, damages, liabilities or
actions relating to purchases and sales of the Securities) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or “issuer free
writing prospectus,” as defined in Commission Rule 433 (“Issuer FWP”), relating
to a Shelf Registration, or arise out of, or are based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in
light of the circumstances under which they were made) not misleading, and shall
reimburse, as incurred, the Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that (i) the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in a Registration Statement or prospectus or in any amendment or supplement
thereto or in any preliminary prospectus or Issuer FWP relating to a Shelf
Registration in reliance upon and in conformity with written information
pertaining to such Holder and furnished to the Company by or on behalf of such
Holder specifically for inclusion therein and (ii) with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to a Shelf Registration Statement, the indemnity
agreement contained in this subsection (a) shall not inure to the benefit of any
Holder or Participating Broker-Dealer from whom the person asserting any such
losses, claims, damages or liabilities purchased the Securities concerned, to
the extent that a prospectus relating to such Securities was required to be
delivered (including through satisfaction of the conditions of Commission
Rule 172) by such Holder or Participating Broker-Dealer under the Securities Act
in connection with such purchase and any such loss, claim, damage or liability
of such Holder or Participating Broker-Dealer results from the fact that there
was not conveyed to such person, at or prior to the time of the sale of such
Securities to such person, an amended or supplemented prospectus or, if
permitted by Section 4(d), an Issuer FWP correcting such untrue statement or
omission or alleged untrue statement or omission if the Company had previously
furnished copies thereof to such Holder or Participating Broker-Dealer; provided
further, however, that this indemnity agreement will be in addition to any
liability which the Company may otherwise have to such Indemnified Party. The
Company shall also indemnify underwriters, their officers and directors and each
person who controls such

10



--------------------------------------------------------------------------------



 



underwriters within the meaning of the Securities Act or the Exchange Act to the
same extent as provided above with respect to the indemnification of the Holders
of the Securities if requested by such Holders.
     (b) Each Holder of the Securities, severally and not jointly, will
indemnify and hold harmless the Company and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act from
and against any losses, claims, damages or liabilities or any actions in respect
thereof, to which the Company or any such controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading, but in each case only to the extent that the untrue statement or
omission or alleged untrue statement or omission was made in reliance upon and
in conformity with written information pertaining to such Holder and furnished
to the Company by or on behalf of such Holder specifically for inclusion
therein; and, subject to the limitation set forth immediately preceding this
clause, shall reimburse, as incurred, the Company for any legal or other
expenses reasonably incurred by the Company or any such controlling person in
connection with investigating or defending any loss, claim, damage, liability or
action in respect thereof. This indemnity agreement will be in addition to any
liability which such Holder may otherwise have to the Company or any of its
controlling persons.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 6, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 6 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
     (d) If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the

11



--------------------------------------------------------------------------------



 



indemnified party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Holder or such other indemnified
party, as the case may be, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid by an indemnified party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 6(d), the Holders of the
Securities shall not be required to contribute any amount in excess of the
amount by which the net proceeds received by such Holders from the sale of the
Securities pursuant to a Registration Statement exceeds the amount of damages
which such Holders have otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this paragraph (d),
each person, if any, who controls such indemnified party within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as such indemnified party.
     (e) The agreements contained in this Section 6 shall survive the sale of
the Securities pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.
     7. Additional Interest Under Certain Circumstances. (a) Additional interest
(the “Additional Interest”) with respect to the Initial Securities shall be
assessed as follows if any of the following events occur (each such event in
clauses (i) through (iv) below a “Registration Default”):
     (i) If an Exchange Offer Registration Statement is required to be filed and
it does not become effective by the Effectiveness Deadline;
     (ii) If the Registered Exchange Offer is not consummated within 60 days of
the effectiveness of the Exchange Offer Registration Statement;
     (iii) If an effective Shelf Registration Statement is required to be filed
with the Commission but does not become effective within 30 days following the
event which required the filing of such Shelf Registration Statement; or
     (iv) If after either an Exchange Offer Registration Statement or a Shelf
Registration Statement is declared (or becomes automatically) effective (A) such
Registration Statement thereafter ceases to be effective or (B) such
Registration Statement or the related prospectus ceases to be usable (except as
permitted in paragraph (b)) in connection with resales of Transfer Restricted
Securities during the periods specified herein because either (1) any event
occurs as a result of which the related prospectus forming part of such
Registration Statement would include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, (2) it
shall be necessary to amend such Registration Statement or supplement the
related prospectus to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, or (3) such Registration Statement is a Shelf
Registration Statement that has expired before a replacement Shelf Registration
Statement has become effective.
     Additional Interest shall accrue on the Initial Securities over and above
the interest set forth in the title of such Securities from and including the
date on which any such Registration Default shall occur to but excluding the
date on which all such Registration Defaults have been cured or the Initial
Securities cease to be Transfer Restricted Securities, whichever is earlier, at
a rate of 0.25% per annum for the first

12



--------------------------------------------------------------------------------



 



90-day period immediately following the occurrence of a Registration Default
(the “Initial Period”), and such rate will increase by 0.25% per annum on the
91st day following the occurrence of such Registration Default (it being
understood and agreed that the maximum Additional Interest rate during the
Initial Period shall be 0.25% per annum and the maximum Additional Interest rate
thereafter shall be 0.50% per annum, in each case, regardless of the number of
Registration Defaults that shall have occurred and be continuing).
     (b) A Registration Default referred to in Section 7(a)(iv)(B) hereof shall
be deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) the occurrence of other material
events with respect to the Company that would be required to be disclosed in
such Shelf Registration Statement or the related prospectus, and the disclosure
of which in such Shelf Registration Statement or the related prospectus would in
the good faith determination of the Company (1) interfere with or affect the
negotiation or completion of a transaction that is being contemplated by the
Company (whether or not a final decision has been made to undertake such
transaction) and (2) involve initial or continuing disclosure obligations that
are not in the best interest of the Company or its stockholders at such time and
(ii) in the case of clause (y), the Company is proceeding in good faith to amend
or supplement such Shelf Registration Statement and related prospectus to
describe such events; provided, however, that in any case if such Registration
Default occurs for a continuous period in excess of 30 days or more than an
aggregate of 90 days in any 12-month period, Additional Interest shall be
payable in accordance with the above paragraph from the day such Registration
Default occurs until such Registration Default is cured.
     (c) Any amounts of Additional Interest due pursuant to clause (i), (ii),
(iii) or (iv) of Section 7(a) above will be payable in cash on the regular
interest payment dates with respect to the Initial Securities. The amount of
Additional Interest will be determined by multiplying the applicable Additional
Interest rate by the principal amount of the Initial Securities, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months), and the denominator of which is 360.
     (d) “Transfer Restricted Securities” means each Security until (i) the date
on which such Transfer Restricted Security has been exchanged by a person other
than a broker-dealer for a freely transferable Exchange Security in the
Registered Exchange Offer, (ii) following the exchange by a broker-dealer in the
Registered Exchange Offer of an Initial Security for an Exchange Security, the
date on which such Exchange Security is sold to a purchaser who receives from
such broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
such Initial Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement, (iv) the
date on which such Initial Security is distributed to the public pursuant to
Rule 144 under the Securities Act or (v) the earliest date that is no less than
one year after the Issue Date and on which such Security (except for Securities
held by an affiliate of the Company) may be resold in reliance on paragraph
(b)(1) of Rule 144 under the Securities Act or (vi) the date on which such
Initial Security shall cease to be outstanding.
     8. Rules 144 and 144A. For as long as any Transfer Restricted Securities
remain outstanding, the Company will file with the Securities and Exchange
Commission (the “SEC”), and transmit to any Holder of Initial Securities, such
information, documents and reports, and such summaries thereof, as may be
required pursuant to the Trust Indenture Act, at the times and in the manner
provided pursuant to the Trust Indenture Act. In addition, the Company will
furnish to any Holder of Initial Securities and to prospective purchasers of
Initial Securities, upon the requests of such Holder, any information required
to be delivered pursuant to Rule 144A(d)(4) (or any successor provision) under
the Securities Act, so long as the notes are not freely transferable under the
Securities Act. The Company will pay the expenses of printing and distributing
all such information.

13



--------------------------------------------------------------------------------



 



     9. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering.
     No person may participate in any underwritten registration hereunder unless
such person (i) agrees to sell such person’s Transfer Restricted Securities on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
     10. Miscellaneous.
     (a) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents.
     (b) Notices. All communications hereunder will be in writing and, if sent
to a Holder of the Securities, will be mailed, delivered or telegraphed to the
most current address given by such Holder to the Company, or, if sent to the
Initial Purchasers, will be mailed, delivered or telegraphed and confirmed to
Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, N.Y.
10010-3629, Attention: LCD-IBD and Citigroup Global Markets Inc., 388 Greenwich
Street, New York, N.Y. 10013, Attention: General Counsel, or, if sent to the
Company, will be mailed, delivered or telegraphed and confirmed to it care of
Express Scripts, Inc., One Express Way, St. Louis, MO 63121, Attention: Keith
Ebling, General Counsel; provided, however, that any notice to an Initial
Purchaser pursuant to Section 6 will be mailed, delivered or telegraphed and
confirmed to such Initial Purchaser.
     (c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.
     (d) Merger Date Guarantors; Successors and Assigns. This Agreement shall
become effective as to, and binding upon, each of the Merger Date Guarantors
upon execution and delivery of a Counterpart. Upon execution of a Counterpart,
each Merger Date Guarantor agrees to be bound by the terms, conditions and other
provisions of this Agreement as described in the Counterpart, with all rights,
duties and obligations stated herein, with the same force and effect as if such
party had executed this Agreement on the date hereof. This Agreement shall be
binding upon the Company and its successors and assigns.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     (h) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

14



--------------------------------------------------------------------------------



 



     (i) Securities Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

15



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Issuer and the Closing Date Guarantors in
accordance with its terms.

16



--------------------------------------------------------------------------------



 



            Very truly yours,

ARISTOTLE HOLDING, INC.
      By:   /s/ George Paz         Name:   George Paz        Title:   Chairman,
Chief Executive Officer and President        EXPRESS SCRIPTS, INC.
      By:   /s/ George Paz         Name:   George Paz        Title:   Chairman,
Chief Executive Officer and President        AIRPORT HOLDINGS, LLC
ESI REALTY, LLC
By: Express Scripts, Inc., as sole Member
      By:   /s/ George Paz         Name:   George Paz        Title:   Chairman,
Chief Executive Officer and President   

 



--------------------------------------------------------------------------------



 



            BYFIELD DRUG, INC.
CARE CONTINUUM, INC.
CFI OF NEW JERSEY, INC.
CHESAPEAKE INFUSION, INC.
CONNECTYOURCARE COMPANY LLC
CONNECTYOURCARE, LLC
CURASCRIPT PBM SERVICES INC.
DIVERSIFIED PHARMACEUTICAL SERVICES, INC.
ESI ACQUISITION, INC.
ESI CLAIMS, INC.
ESI ENTERPRISES, LLC
ESI MAIL ORDER PROCESSING, INC.
EXPRESS SCRIPTS CANADA HOLDING CO.
EXPRESS SCRIPTS PHARMACEUTICAL PROCUREMENT, LLC
EXPRESS SCRIPTS SALES DEVELOPMENT CO.
FRECO, INC.
FREEDOM SERVICE COMPANY, LLC
HEALTHBRIDGE, INC.
HEALTHBRIDGE REIMBURSEMENT AND PRODUCT SUPPORT, INC.
iBIOLOGIC, INC.
IVTX, INC.
LYNNFIELD COMPOUNDING CENTER, INC.
LYNNFIELD DRUG, INC.
MATRIX GPO LLC
NATIONAL PRESCRIPTION ADMINISTRATORS, INC.
PRIORITY HEALTHCARE CORPORATION
PRIORITY HEALTHCARE CORPORATION WEST
PRIORITY HEALTHCARE DISTRIBUTION, INC.
PRIORITY HEALTHCARE PHARMACY, INC.
PRIORITYHEALTHCARE.COM, INC.
SINUSPHARMACY, INC.
SPECIALTY INFUSION PHARMACY, INC.
SPECTRACARE, INC.
SPECTRACARE HEALTH CARE VENTURES, INC.
SPECTRACARE INFUSION PHARMACY, INC.
VALUE HEALTH, INC.
YOURPHARMACY.COM, INC.
    By:   /s/ Keith J. Ebling        Name:   Keith J. Ebling        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            CURASCRIPT, INC.
ESI MAIL PHARMACY SERVICE, INC.
EXPRESS SCRIPTS SPECIALTY DISTRIBUTION SERVICES, INC.
EXPRESS SCRIPTS UTILIZATION MANAGEMENT CO.
MOORESVILLE ON-SITE PHARMACY, LLC
    By:   /s/ Patrick McNamee        Name:   Patrick McNamee        Title:  
President        ESI-GP HOLDINGS, INC.

ESI RESOURCES, INC.
      By:   /s/ Tom Rocheford        Name:   Tom Rocheford        Title:  
President        ESI PARTNERSHIP

By: Express Scripts, Inc., as Partner
      By:   /s/ Martin P. Akins        Name:   Martin P. Akins        Title:  
Vice President and Deputy General Counsel        By: ESI-GP Holdings, Inc., as
Partner
      By:   /s/ Tom Rocheford        Name:   Tom Rocheford        Title:  
President   

 



--------------------------------------------------------------------------------



 



            SPECTRACARE OF INDIANA

By: Spectracare, Inc., as Partner
      By:   /s/ Keith J. Ebling        Name:   Keith J. Ebling        Title:  
Vice President        By: Care Continuum, Inc., as Partner
      By:   /s/ Keith J. Ebling        Name:   Keith J. Ebling        Title:  
Vice President        EXPRESS SCRIPTS MSA, LLC
EXPRESS SCRIPTS WC, INC.
      By:   /s/ Edward Ignaczak        Name:   Edward Ignaczak        Title:  
President        EXPRESS SCRIPTS SENIOR CARE, INC.
EXPRESS SCRIPTS SENIOR CARE HOLDINGS, INC.
      By:   /s/ George Paz        Name:   George Paz        Title:   President 
 

            EXPRESS SCRIPTS CANADA HOLDING, LLC
      By:   /s/ Keith J. Ebling        Name:   Keith J. Ebling        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

The foregoing Registration Rights Agreement is hereby
confirmed and accepted as of the date first above
written.
Acting on behalf of themselves and as the
Representatives of the Initial Purchasers

          CREDIT SUISSE SECURITIES (USA) LLC
    By:   /s/ Michael Muntner      Name:   Michael Muntner      Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



          CITIGROUP GLOBAL MARKETS INC.
    By:   /s/ Brian D. Bednarski      Name:   Brian D. Bednarski      Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

ANNEX A
     Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, for a period of 180 days after the Expiration Date (as defined herein), it
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX B
     Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
     Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until         , 20 , all
dealers effecting transactions in the Exchange Securities may be required to
deliver a prospectus.(1)
     The Company will not receive any proceeds from any sale of Exchange
Securities by broker-dealers. Exchange Securities received by broker-dealers for
their own account pursuant to the Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the Exchange Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer or the purchasers of any such Exchange
Securities. Any broker-dealer that resells Exchange Securities that were
received by it for its own account pursuant to the Exchange Offer and any broker
or dealer that participates in a distribution of such Exchange Securities may be
deemed to be an “underwriter” within the meaning of the Securities Act and any
profit on any such resale of Exchange Securities and any commission or
concessions received by any such persons may be deemed to be underwriting
compensation under the Securities Act. The Letter of Transmittal states that, by
acknowledging that it will deliver and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act.
     For a period of 180 days after the Expiration Date the Company will
promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Company has agreed to pay all expenses
incident to the Exchange Offer other than commissions or concessions of any
brokers or dealers and will indemnify the Holders of the Securities (including
any broker-dealers) against certain liabilities, including liabilities under the
Securities Act.
 

(1)   In addition, the legend required by Item 502(e) of Regulation S-K will
appear on the back cover page of the Exchange Offer prospectus.

 



--------------------------------------------------------------------------------



 



ANNEX D
o CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

                    Name:           Address:                  

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 



--------------------------------------------------------------------------------



 



Exhibit A
Counterpart to Registration Rights Agreement
     Each signatory hereto (a “Merger Date Guarantor”) hereby agrees to join and
become a party to the Registration Rights Agreement, dated as of November 21,
2011, among Aristotle Holding, Inc. (the “Issuer”) the Guarantors (as defined
therein) party thereto and Credit Suisse Securities (USA) LLC and Citigroup
Global Markets Inc., as representatives of the Initial Purchasers (as defined
therein), in respect of the Issuer’s 2.750% Senior Notes due 2014 (the
“Registration Rights Agreement”), as of the execution and delivery of this
counterpart as though it had entered into the Registration Rights Agreement on
November 21, 2011. Each Merger Date Guarantor hereby further agrees, effective
upon the execution and delivery of this counterpart, to be bound by all of the
covenants, agreements and obligations of the “Company” or of a “Guarantor” under
the Registration Rights Agreement. For the avoidance of doubt, such covenants,
agreements and obligations shall include, but not be limited to, the obligations
enumerated in Sections 2, 3, 4, 5, 6, 8 and 10 of the Registration Rights
Agreement.
Dated:_____________________________

 



--------------------------------------------------------------------------------



 



            [Name of Guarantor]
      By:           Name:           Title:        

 